Case: 12-60324       Document: 00512183107         Page: 1     Date Filed: 03/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 21, 2013
                                     No. 12-60324
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

NUBEAH VOMA, also known as Nubeab Voma, also known as Langba Voma,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A079-255-248


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Nubeah Voma, a native and citizen of Cameroon, was ordered removed
from the United States in 2008. In December 2011, Voma filed his second
motion to reopen his immigration proceedings with the Board of Immigration
Appeals (BIA), and in March 2012, the BIA denied the motion to reopen. Voma
has filed a petition for review of the BIA’s denial of his second motion to reopen.
       The BIA’s decision denying reopening found, inter alia, that Voma’s motion
to reopen was untimely and barred by the numerical limitations set forth in 8

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60324     Document: 00512183107      Page: 2    Date Filed: 03/21/2013

                                  No. 12-60324

C.F.R. § 1003.2(c). Voma argues that the BIA erred in finding that his motion
to reopen was time barred and number barred because he was entitled to
equitable tolling based on ineffective assistance of counsel. We have held that
this court lacks jurisdiction to review the BIA’s refusal to equitably toll time and
numerical limitations based upon ineffective assistance of counsel, reasoning
that a request for equitable tolling based on ineffective assistance of counsel was
in essence a request for sua sponte reopening. Ramos-Bonilla v. Mukasey, 543
F.3d 216, 219-20 (5th Cir. 2008). Voma acknowledges this court’s opinion in
Ramos-Bonilla, but he challenges that opinion as incorrectly decided. However,
one panel of this court may not overturn a prior decision of another, absent an
intervening change in the law, such as a statutory amendment, or by a contrary
or superseding decision by either the Supreme Court or this court en banc. See,
e.g., Jacobs v. Nat’l Drug Intelligence Ctr., 548 F.3d 375, 378 (5th Cir. 2008).
      Although Voma challenges the BIA’s application of the “departure bar,” see
8 C.F.R. § 1003.2(d), in the light of this court’s recent decision in Garcia-Carias
v. Holder, 697 F.3d 257 (5th Cir. 2012), because the BIA also determined that
Voma’s motion to reopen was time barred and numerically barred, we need not
address the BIA’s application of the departure bar. See Ramos-Bonilla, 543 F.3d
at 219-20. Because we lack jurisdiction to review the BIA’s denial of Voma’s
untimely motion to reopen, we need not address Voma’s equitable tolling or
ineffective assistance of counsel arguments on their merits. See Ramos-Bonilla,
543 F.3d at 220 (“Because this court lacks jurisdiction to review the BIA’s denial
of Ramos’s untimely motions to reopen, we do not reach Ramos’s equitable
tolling or ineffective assistance of counsel arguments on their merits.”).
      PETITION FOR REVIEW DISMISSED.




                                         2